Title: To George Washington from Alexander Mitchell, 14 March 1781
From: Mitchell, Alexander
To: Washington, George


                  
                  May it pleas your ExelencyWyoming March 14th 1781
                  Agreeable to Orders I Arrived at this place the 18th of Jany last.  Since Which time I have been Makeing the Necessary Preparations for the defince of this Post against the opening Campaign.
                  I have Arrected a New Magazine & a New Store both Within the Works; & have provided Timber for Raising the fort all Round as it Wass Much Impaired,  I have Made and stored a quantity of Cartredges; so that I am in no apprihention of Danger if an Attact should hapen.
                  On the Night of the Ninth Instant the enemy Made an Attect on the Inhabitince of Shawane about three miles on my left; the brave handfull defended thimselves against every Attempt Without the loss of a Man, Young Ransome Wass Wounded but not Mortal, one of the savages Were left Dead On the Ground on Reciveing Intiligience I Sent off a party Who fallowed them some Miles but could not over take them.  I Am your Exeley Most obediant and humble servent
                  
                     Alexr Mitchell Capt. Comdt
                     
                  
               